UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1157


DUANE GERALD DAVIS, SR.,

                Plaintiff - Appellant,

          v.

STATE OF MARYLAND; GOVERNOR MARTIN O’MALLEY; JAMES W.
JOHNSON, Baltimore County Chief of Police; GREGG L.
BERNSTEIN, Baltimore City State’s Attorney; SCOTT D.
SCHELLENBERGER, Baltimore County State’s Attorney, In their
official capacities and as individuals,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:12-cv-03570-GLR)


Submitted:   June 20, 2013                   Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duane Gerald Davis, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Duane Gerald Davis, Sr., appeals the district court’s

order   dismissing       without   prejudice      his   civil     action.     Davis

titled his action as a “Complaint for Fraud, Unlawful Breach of

Fiduciary Duty, and for Declaratory Relief,” in which he also

sought mandamus relief.         We have reviewed the record and find no

reversible error.         Accordingly, we deny Davis leave to proceed

in   forma    pauperis    and   affirm    for    the    reasons    stated    by   the

district court.          Davis v. Maryland, No. 1:12-cv-03570-GLR (D.

Md. Jan. 11, 2013).         We dispense with oral argument because the

facts   and    legal   contentions       are    adequately   presented       in   the

materials     before     this   court    and    argument   would    not     aid   the

decisional process.


                                                                            AFFIRMED




                                          2